Citation Nr: 0014954	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  96-13 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to an increased rating for right knee 
disability, status post total knee replacement, currently 
evaluated as 30 percent disabling.

4.  Entitlement to a compensable rating for left knee 
disability with patellofemoral dysfunction.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1983 to October 
1986.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  Service medical records are negative for dental and oral 
trauma; these records show that the appellant irreversible 
pulpitis of teeth #12 and #13, and that he had caries of 
teeth #2, #4, #5, #20, #21, #28, #29, and #31.

2.  Routine extractions of teeth #12 and #13 were conducted 
in service; and restorative procedures for teeth # 2, #4, #5, 
#20, #21, #28, #29, and #31 were conducted in service.

3.  Report of VA dental examination dated February 1995 
reflects that the appellant had missing teeth and caries that 
required restorations, and upper and lower partial dentures; 
the supporting dental and oral structures were described as 
normal and healthy.

4.  Competent medical evidence of a low back disability 
secondary to service-connected knee disability has not been 
presented; nor has competent medical evidence been presented 
showing aggravation of the appellant's back symptoms by 
service-connected disability.


CONCLUSIONS OF LAW

1.  A well grounded claim has not been presented for service 
connection for residuals of dental trauma, manifested by 
replaceable missing teeth, for both compensation and dental 
treatment purposes.  38 U.S.C.A. §5107(a) (West 1991).

2.  A well grounded claim for service connection for back 
disability secondary to service-connected knee disability has 
not been presented.  38 U.S.C.A. §5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dental Disability

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment. 38 
U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 3.381(a) (1999).  
The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in- service trauma, or 
whether the veteran was interned as a prisoner-of-war.  38 
C.F.R. § 3.381(b) (1999).  [The foregoing regulatory 
provisions were previously found in 38 C.F.R. §§ 3.381, 4.149 
(1998).]

The appellant seeks service connection for residuals of 
dental trauma in service, either for compensation or 
outpatient dental treatment purposes.  If a dental condition 
is due to a combat wound or other service trauma, the veteran 
is entitled to VA outpatient dental treatment (for the 
specific dental condition due to trauma) as often as may be 
found necessary, regardless of when an application for such 
treatment is filed.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 
17.161(c).  Also, there are other categories of entitlement 
to VA outpatient dental treatment; none is claimed by the 
appellant or suggested by the facts of this case.  See 38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The appellant's claim raises the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible; 
if he has not done so, there is no VA duty to assist him in 
developing the claim, and the claim must be denied.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).

In order for a claim for service connection to be well 
grounded, it must be supported by competent evidence of a 
current disability (medical evidence of a diagnosis), 
competent evidence of incurrence or aggravation of a disease 
or injury in service (medical evidence or, in some 
circumstances, lay evidence), and competent evidence showing 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).  For a 
claim for service connection to be plausible or well 
grounded, it must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The appellant testified in January 1997 that he sustained a 
blow to his face when he slipped on some ice.  He initially 
noticed some bleeding inside his mouth and a few days later 
noticed a problem with one of his teeth.  A dentist told him 
that one of his teeth had been pushed into his sinus cavity 
and attempted to remove the tooth with local anesthesia 
(novocaine), but the appellant had an allergic reaction that 
delayed the removal.  Dental treatment was accomplished some 
time later at another command post, according to the 
appellant's testimony.

Service medical records are entirely negative for the alleged 
dental or oral trauma.  These records show that on August 29, 
1983, a dental officer brought the appellant to the base 
clinic because he was complaining of dizziness with receiving 
Lidocaine along with nausea.  The appellant reported that 
this had happened in the past.  No dental work was performed.  
The assessment was reaction to Lidocaine.  On September 20, 
1983, the appellant was hospitalized for routine extraction 
of teeth #12 and #13 due to irreversible pulpitis, and 
restorative procedures for teeth # 2, #4, #5, #20, #21, #28, 
#29, and #31 due to dental caries.  By history, the appellant 
was referred for further evaluation concerning required 
dental treatment due to an inability of dental clinicians to 
obtain profound local dental anesthesia and the appellant's 
anxiety during dental appointments.  It was determined that 
general anesthesia was required to complete required dental 
treatment.  Hospital course was unremarkable.  The appellant 
was discharged to duty that same day.

There are no post-service medical records reflecting 
treatment for a dental condition (including any missing 
teeth).  Report of VA dental examination dated February 1995 
reflects that the appellant had missing teeth and caries that 
required restorations, and upper and lower partial dentures; 
the supporting dental and oral structures were described as 
normal and healthy

In the absence of competent medical evidence to link any 
current dental condition to the alleged service trauma, the 
claim for service connection for residuals of dental trauma 
for the purpose of receiving VA compensation or outpatient 
dental treatment, is implausible and must be denied as not 
well grounded. 38 U.S.C.A. § 5107(a); Woodson v. Brown, 8 
Vet. App. 352 (1995), aff'd 87 F.3d 1304 (1996).  Service 
medical records do not support the appellant's contention 
that he sustained dental trauma and extractions due to 
trauma; but rather, service medical records show only routine 
dental treatment that included the extraction of two teeth, 
#12, and #13.  Also, there is no competent medical evidence 
of record that the appellant lost any tooth during service as 
a result of loss of substance of the body of the maxilla or 
mandible.

The Board also notes that there is no medical or dental 
opinion, other than the appellant's unsupported testimony, 
which links the alleged current oral/dental problems to the 
alleged trauma or extractions of teeth in service.  The 
appellant's opinion as to the etiology of current oral/dental 
disorders does not serve to establish a well grounded claim.  
See Grottveit supra. at 93 (lay assertions of medical 
etiology cannot render a claim well-grounded); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (lay persons are 
not competent to render medical opinions).

II.  Low Back Disability

The appellant seeks service connection for a back disorder 
secondary to service-connected knee disability.  Service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  Also, 
service connection may be granted where a service-connected 
disability had aggravated a nonservice-connected disability, 
with compensation being paid for the amount of disability 
which exceed "the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet.App. 439 (1994) (en 
banc).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

Generally, to establish a plausible claim, a veteran must 
present medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus or link between the claimed in-
service disease or injury and the present disease or injury.  
Epps v. Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak supra.  Evidentiary 
assertions by the appellant must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet.App. 19 (1993).

In this case, competent medical evidence has not been 
presented showing a nexus, or link, between the appellant's 
back disorder and his service-connected knee disability.  
While the appellant was diagnosed with low back syndrome of 
uncertain etiology on VA examination in March 1997, and he 
testified in January 1997 that he was told by a VA examiner 
that his back symptoms were related to his service-connected 
knee disability, the Court has held that a "layman's 
account, filtered as it was through a layman's sensibilities, 
of what a doctor purportedly said is simply too attenuated 
and inherently unreliable" to constitute the medical 
evidence required to render a claim well grounder under 
Grottveit, supra.  Dean v. Brown, 8 Vet.App. 449 (1995), 
citing Robinette, supra. at 88.  Also, the Board notes that 
the appellant, as a layman, without any medical expertise, is 
not competent to offer medical opinions on causation or 
diagnosis, and that the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992); Moray v. Brown, 5 Vet.App. 
211 (1993).  Moreover, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Lathan v. Brown, 7 Vet.App. 359, 365 
(1995); Grottveitt supra. at 93; Tirpak supra. at 611.

The appellant's representative argues that the VA has 
violated the appellant's due process rights because the VA 
did not satisfy its pre-duty to assist requirements imposed 
by Bell v. Derwinski, 2 Vet.App. 611 (1992)(per 
curiam)(records in the constructive possession of VA must be 
obtained), or Robinette, supra. (duty to notify under 
38 U.S.C.A. § 5103(a)), and, a consequence, a well 
groundedness determination is premature.  The Board has 
carefully considered the representative's arguments and 
concludes that the VA has not violated the appellant's due 
process rights by finding that the appellant's back claim is 
not well grounded at this time.

The representative notes in his informal hearing presentation 
that the appellant testified that he was told by a VA 
physical therapist that his back trouble could be secondary 
to his knee condition, and that these records were missing 
from those treatment records associated with the file.  The 
representative seeks remand for the purposes of obtaining 
these VA treatment records pursuant to Bell, supra.  However, 
a review of the January 1997 sworn testimony shows that the 
appellant further testified that the alleged causal 
relationship was never documented in writing by any VA 
medical professional.  For this reason, the appellant's 
representative at the January 1997 hearing requested a VA 
medical opinion concerning the etiology of the appellant's 
back problems, which was prepared in May 1997 and indicated 
no positive medical relationship between the appellants' back 
problem and knee disability.  Accordingly, the Board believes 
that remand for the VA outpatient treatment records that are 
allegedly missing would be a futile act since the appellant 
says that the medical relationship between his back and knees 
has not been medically documented in his treatment records.

Remand for the VA outpatient treatment records, which the 
appellant acknowledges does not contain the essential nexus 
evidence to establish his claim, would unnecessarily impose 
additional burdens on the VA without the possibility of any 
benefits flowing to the appellant.  See Soyini v. Derwinski, 
1 Vet.App. 540 (1991) (strict adherence to the requirement 
that the Board articulate its reasons and bases does not 
"dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the [same unfavorable] 
result").

Additionally, the Board does not believe that the VA 
outpatient treatment records cited by the appellant are in 
the constructive possession of the VA as meant by the Court 
in Bell since the sworn testimony of the appellant suggests 
that the records at issue are actually VA employee medical 
records.  We note that the appellant is an employee of the 
Jackson VA Medical Center where he was seen for his back and 
that his back symptoms have been an issue with his employer, 
according the sworn testimony.  We further note that 
employment medical records, including VA medical employment, 
may not be obtained without authorization for release by the 
employee and, therefore, are not in the constructive 
possession of the VA.

Also, with respect to compliance with 38 U.S.C.A. § 5103(a), 
the appellant's representative argues that the appellant was 
not informed by the Hearing Officer, upon learning that the 
appellant had been orally told of a positive relationship 
between his back and knees, that he could request a written 
statement from his attending VA physician, and that he was 
prejudiced by this "failure to inform."  In contrast, the 
Board finds no prejudice by this "failure to inform."  We 
observe that 38 U.S.C.A. § 5103(a) provides that the VA must 
notify the claimant of the evidence necessary to complete the 
application.  See also Robinette supra.  VARO successfully 
completed this obligation in its August 1997 supplemental 
statement of the case.  Although VA Health Administration 
employees may provide medical opinions to support their 
patient's claims, there is no administrative or regulatory or 
statutory requirement that the VA direct all claimant's to 
seek such an opinion from their attending physician in order 
to substantiate their claims.  Therefore, the Board finds 
that VARO complied with 38 U.S.C.A. § 5103(a) and, as such, 
no prejudice to the appellant occurred.

For the above reasons, the claim is not well grounded.  In 
addition to VARO's August 1997 supplemental statement of the 
case, the Board's discussion above informs the appellant of 
the requirements for the completion of his application for 
the claim for service connection.  The appellant may reopen 
his claim at any time by submitted the requisite evidence, 
without prejudice.


ORDER

Service connection for residuals of dental trauma is denied.

Service connection for back disability secondary to service-
connected knee disability is denied.


REMAND

The appellant requested in August 1998 that VARO obtain and 
consider recent VA outpatient treatment records with regard 
to claims for increase for the knees.  These records were not 
obtained.  Therefore, remand is necessary to ensure that the 
VA has met its duty to assist.  38 U.S.C.A. § 5107(a) (West 
1991) and Littke v. Derwinski, 1 Vet.App. 90 (1990).

Additionally, the appellant's representative argues that the 
VA should consider a separate disability rating for each knee 
based on the presence of arthritis and instability.  On 
readjudication of the instant claims, VARO should 
specifically consider whether or not a separate evaluation 
based on arthritis and instability is warranted.

Accordingly, the claims for increase are REMANDED to VARO for 
the following action:

1.  VARO should obtain all VA treatment 
records dated since December 1996, 
including VA Medical Center employment 
medical records after securing the 
necessary release.

2.  After the development requested above 
has been completed to the extent 
possible, VARO should again review the 
record and readjudicate the claims for 
increase with consideration of VAOPGCPREC 
23-97 (Multiple Ratings for Knee 
Disability).  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals


 



